Exhibit 10.5
WEATHERFORD INTERNATIONAL LTD.
DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS
(As Amended and Restated
Effective December 31, 2008)

 



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL LTD.
DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS
(As Amended and Restated
Effective December 31, 2008)
     WHEREAS, Weatherford International, Inc., a Delaware corporation,
previously established the Weatherford International, Inc. Deferred Compensation
Plan for Non-Employee Directors (the “Plan”) on April 13, 2000, which provides
deferred compensation for members of the Board of Directors of Weatherford
International Ltd., a Bermuda exempted company (the “Company”), who are not
employees of the Company, so as to retain loyalty and to offer a further
incentive to them to maintain and increase their standard of performance;
     WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
May 8, 2002, among the Company, Weatherford International, Inc. and certain
other parties, the Company assumed all rights, duties and obligations of
Weatherford International, Inc. under the Plan, the Company assumed sponsorship
of the Plan, the name of the Plan was changed to the “Weatherford International
Ltd. Deferred Compensation Plan for Non-Employee Directors,” all references in
the Plan to Weatherford International, Inc. were changed to references to
Weatherford International Ltd. and all references in the Plan to shares of the
common stock of Weatherford International, Inc., par value U.S. $1.00 per share,
were changed to references to Weatherford International Ltd. common shares, par
value U.S. $1.00 per share;
     WHEREAS, pursuant to that certain Weatherford Employee Benefit Agreement
dated as of April 21, 2008, among the Company, Weatherford International, Inc.,
a Delaware corporation, Grant Prideco, Inc., a Delaware corporation (“GPI”), and
National Oilwell Varco, Inc., a Delaware corporation (“NOV”), the account of
each Plan participant that is credited with units

 



--------------------------------------------------------------------------------



 



representing shares of GPI common stock shall be deemed to be credited with a
certain number of units representing NOV common stock; and
     WHEREAS, the Company desires to amend and restate the Plan;
     NOW, THEREFORE, effective December 31, 2008, the Company adopts the
amendment and restatement of the Plan as follows:

-2-



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL LTD.
DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS
1. Definitions.
     (a) “Administrative Committee” means a committee consisting of the duly
elected Corporate Secretary of the Company or, in the event the Corporate
Secretary is a Participant, one or more other persons appointed by the Board to
administer the Plan who are not Participants.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Company” means Weatherford International Ltd., a Bermuda exempted
company, or any successor to Weatherford International Ltd., including but not
limited to any Entity into which Weatherford International Ltd. is merged,
consolidated or amalgamated, or any Entity otherwise resulting from a Corporate
Transaction.
     (d) “Company’s Assets” means assets (of any kind) owned by the Company,
including, without limitation, any securities of the Subsidiaries and any of the
assets owned by the Subsidiaries.
     (e) “Compensation” means any retainer, meeting, or committee fee or any
similar fee or compensation to which a Non-Employee Director is entitled for
services performed for the Company as a Non-Employee Director.
     (f) “Corporate Transaction” means a reorganization, merger, amalgamation,
consolidation, scheme of arrangement, exchange offer, or similar transaction of
the Company or any of its Subsidiaries or the sale, transfer or other
disposition of all or substantially all of the Company’s Assets.
     (g) “Credited Shares” mean the Company’s common shares, U.S. $1.00 par
value, which, for accounting purposes only, are to be credited to a
Participant’s Share Account from time to time. At no time shall Credited Shares
be considered as actual common shares of the Company and a Participant shall
have no rights as a stockholder of the Company with respect to the Credited
Shares.
     (h) “Deferred Amount” means Compensation deferred by a Participant under
the Plan together with all dividends or other amounts credited to a
Participant’s Share Account or NOV Account pursuant to the provisions of the
Plan, including the value of any Credited Shares in the Participant’s Share
Account and any NOV Shares in the Participant’s NOV Account.
     (i) “Entity” means any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.
     (j) “GPI” means Grant Prideco, Inc., a Delaware corporation.

-3-



--------------------------------------------------------------------------------



 



     (k) “Grandfathered Amounts” means amounts credited under the Plan that were
earned and vested as of December 31, 2004 within the meaning of Section 409A,
and earnings and losses thereon.
     (l) “Grant Account” means each account being administered for the benefit
of a Participant pursuant to Section 6.
     (m) “Grant Merger” means the merger of GPI into NOV Sub, Inc. pursuant to
the Agreement and Plan of Merger by and among NOV, NOV Sub, Inc. and GPI dated
as of December 16, 2007.
     (n) “Grant Shares” means the shares of common stock of GPI, $.01 par value,
which, for accounting purposes only, were credited to a Participant’s Grant
Account. At no time were Grant Shares considered as actual shares of common
stock of GPI and a Participant had no rights as a stockholder of GPI with
respect to the Grant Shares.
     (o) “Grant Spin-Off” means the distribution by Weatherford International,
Inc. to its stockholders of all the outstanding shares of stock of GPI.
     (p) “Market Value” means with respect to the Company’s common shares or
GPI’s or NOV’s common stock, as applicable, the mean between the high and low
sales price per share (or average last bid and asked price if applicable) of
such common shares or common stock as reported by (i) the automated quotation
system of the National Association of Securities Dealers if such common shares
or common stock is not then listed on a national securities exchange or (ii) the
principal national securities exchange on which such common shares or common
stock is listed if such common shares or common stock is so listed, in each case
as of the last trade day of each calendar month.
     (q) “Non-Employee Director” means any duly elected or appointed member of
the Board who is not an employee of the Company or of any subsidiary of the
Company.
     (r) “NOV” means National Oilwell Varco, Inc., a Delaware corporation.
     (s) “NOV Account” means each account being administered for the benefit of
a Participant pursuant to Section 7.
     (t) “NOV Shares” means the shares of common stock of NOV, which, for
accounting purposes only, are to be considered credited to a Participant’s NOV
Account. At no time shall NOV Shares be considered as actual shares of common
stock of NOV and a Participant shall have no rights as a stockholder of NOV with
respect to the NOV Shares.
     (u) “Participant” means any Non-Employee Director who elects hereunder to
defer payment by the Company of a portion of the Compensation to which he or she
may be entitled and any former Participant with an account under the Plan.
     (v) “Plan” means the Weatherford International Ltd. Deferred Compensation
Plan for Non-Employee Directors set forth in this document as it may be amended
from time to time.

-4-



--------------------------------------------------------------------------------



 



     (w) “Section 409A” means section 409A of the Internal Revenue Code of 1986,
as amended, and the Department of Treasury rules and regulations issued
thereunder.
     (x) “Separation From Service” has the meaning ascribed to that term in
Section 409A.
     (y) “Share Account” means each account being administered for the benefit
of a Participant pursuant to Section 5.
     (z) “Subsidiary” means any majority-owned subsidiary of the Company or any
majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
Chief Executive Officer of the Company designates such Entity to be a Subsidiary
for purposes of this Plan.
2. Administration.
     The Plan shall be administered by the Administrative Committee which shall
have the authority to construe and interpret the Plan, and to establish or adopt
rules, regulations and forms relating to the administration of the Plan. The
Administrative Committee shall have no authority to add to, delete from or
modify the terms of the Plan without the prior approval of the Board. All
actions and determinations by the Board with respect to the Plan shall be
required to be approved by a majority of the members thereof that are not then
participating in the Plan and who have not participated in the Plan during the
12-month period immediately preceding such action. Neither the Administrative
Committee nor any member of the Board shall be liable for any act or
determination made in good faith. Any action or decision under this Section 2
shall be binding upon all Participants.
3. Election to Defer Compensation.
     (a) Each Non-Employee Director may from time to time execute and deliver to
the Administrative Committee an appropriate election form prescribed by the
Administrative Committee designating a portion of the Non-Employee Director’s
future Compensation to be deferred under the Plan up to a maximum of 7.5 percent
of such Compensation. The election form for a calendar year must be delivered to
the Administrative Committee by the December 31st immediately preceding such
calendar year. A deferral election for a calendar year is irrevocable as of
December 31 immediately preceding the calendar year. Except as otherwise
provided in the last sentence of this Section 3(a), a Non-Employee Director may
make or change an election for future deferrals of Compensation to be effective
the first day of any subsequent calendar year, by executing and delivering to
the Administrative Committee such new election or change in election prior to
the first day of such calendar year, in the form and within the time period
prescribed by the Administrative Committee. Any such change shall be effective
only to designated Compensation earned on or after the first day of the calendar
year next following the year in which the election form is received by the
Administrative Committee. Each such election must also irrevocably fix the time
upon which the distributions to the Participant under the Plan are to be made or
begin as provided in Section 8 hereof. Notwithstanding any provision herein to
the contrary, a Non-Employee Director who first becomes eligible to participate
in the Plan on other than the first day of a calendar year may elect

-5-



--------------------------------------------------------------------------------



 



to make prospective deferrals of Compensation by effecting, within 30 days after
the date he first becomes eligible to participate and within the time period
prescribed by the Administrative Committee, a deferral election in the form
prescribed by the Administrative Committee.
     (b) In the event a Participant elects to defer a portion of his
Compensation under the Plan that is equal to or greater than five percent of his
Compensation, the Company shall, during the period during which the
Participant’s Compensation is being deferred, make an additional credit to the
Participant’s Share Account in an amount equal to the sum of (i) 7.5 percent of
the Participant’s Compensation during the period during which the Participant’s
Compensation is being deferred and (ii) a percentage of such Compensation equal
to the percentage of Compensation then being deferred by the Participant under
the Plan up to a maximum of 7.5 percent of the Participant’s Compensation.
     (c) Each election to defer Compensation by a Participant for a calendar
year shall become effective as of the first day of a calendar year (or, for an
initial year of eligibility, such later date authorized in Section 3(a))
immediately following the date the election is effected by the Participant. With
respect to a Non-Employee Director who first becomes a Non-Employee Director on
other than the first day of a calendar year, any such Participant’s election to
defer Compensation pursuant to Section 3(a) shall apply only for the portion of
such calendar year commencing with the date of the election after he first
becomes a Non-Employee Director and ending on the last day of such calendar
year. A Participant election to defer Compensation shall remain in force and
effect for the entire (or partial, if applicable) calendar year to which such
election relates and, if so elected by the Participant, for all subsequent
calendar years until changed in accordance with the terms of the Plan. A
deferral election for a calendar year is irrevocable as of December 31
immediately prior to the calendar year. The amount, if any, of the Company’s
additional credit to a Participant’s Share Account shall be adjusted effective
as of the effective date of each new election under the Plan by a Participant.
     (d) Notwithstanding any provision of the Plan to the contrary, pursuant to
Section 11, a Non-Employee Director may not defer under the Plan any portion of
his Compensation for services rendered after December 31, 2008 unless and until
the Board determines otherwise and any election prior to such date shall have no
effect following such date.
4. Accounting.
     (a) The Company shall establish on its books appropriate bookkeeping
accounts for each Participant that will accurately reflect the Deferred Amount
of each Participant, including the number of Credited Shares in the
Participant’s Share Account and the number of NOV Shares in the Participant’s
NOV Account.
     (b) The Administrative Committee shall furnish each Participant with a
statement of the Deferred Amount, including the number of Credited Shares in the
Participant’s Share Account and the number of NOV Shares in the Participant’s
NOV Account, as of the end of each calendar year promptly following the end of
each calendar year.

-6-



--------------------------------------------------------------------------------



 



5. Share Account.
     (a) Each Share Account shall consist of the cash amounts credited in
respect of a specific election to defer Compensation and the Credited Shares
into which prior credited amounts in the Share Account have been converted.
Except as provided in this Section 5, any cash amount credited to a Share
Account in a calendar month shall be converted, as of the end of that calendar
month, into the maximum whole number of Credited Shares that the amount so
credited would have purchased at the then Market Value.
     (b) As of the end of the calendar month during which the Company pays any
dividend on its common shares, either in cash or property other than its common
shares, each Share Account shall be credited with an amount equal to the cash
dividend per share or the cash value per share (as conclusively determined by
the Board) of the dividend in property other than its common shares, times the
Credited Shares in the Share Account on the dividend record date. The amount so
credited will be converted into the maximum whole number of Credited Shares that
the amount so credited could have purchased at the then Market Value. If the
Company pays any stock dividend, the Share Account shall be credited, as of the
end of the calendar month during which the stock dividend is paid, with a number
of Credited Shares equal to the number of shares or fraction of a common share
paid per common share as a dividend times the Credited Shares in the Share
Account on the dividend record date.
     (c) If any distribution other than a dividend is made on, or with respect
to, the Company’s common shares, or in the event of a stock split,
recapitalization, merger, consolidation or other adjustment of the Company’s
common shares, an appropriate adjustment shall be made to the number of Credited
Shares in a Share Account or to the cash credited to the Share Account on the
same basis as would have been made had the Credited Shares then actually been
issued and outstanding on the record date. The Board shall resolve any questions
as to the appropriateness of any such adjustment, including, but not limited to,
values and exchange ratios, and its determination shall be binding and
conclusive.
     (d) All conversions into Credited Shares under Sections 5(a) through
(c) shall be made in full shares. Amounts not so converted shall be reflected as
credited cash in a Share Account and shall be added to any additional amounts of
credited cash subsequently available for conversion; provided, however, that in
the event the Share Account reflects only credited cash and interest thereon as
provided in Section 5(e), the cash value of such account shall not be converted
into Credited Shares.
     (e) In the event the Company’s common shares are at any time not publicly
traded so as to permit the determination of the Market Value of the Credited
Shares, such value shall be determined based on such factors and criteria as the
Board shall determine in good faith to be appropriate under the circumstances.
In the event the Company’s common shares shall have been converted into or
exchanged for cash, securities (other than the Company’s common shares) or other
property by virtue of a merger, consolidation, share exchange, reclassification
or other similar transaction, the value of such cash, securities and other
property received by the holders of the Company’s common shares per common share
shall be fixed as the cash value for each Credited Share in each Participant’s
Share Account and such cash value shall be credited in such Share Account and
thereafter remain credited in the Participant’s Share Account until distributed

-7-



--------------------------------------------------------------------------------



 



and such account shall thereafter be credited by an amount equal to the interest
that would have been earned thereon at an annual rate equal to the published
prime lending rate at the beginning of each calendar quarter at JPMorgan Chase &
Co. computed quarterly until the cash value of such account shall be distributed
as provided in Section 8. In such event, any cash credits in the Share Account
shall not thereafter be converted into Credited Shares.
     (f) When a distribution is to commence pursuant to Section 8, a common
share certificate(s) representing the Credited Shares in the Share Account on
the last business day of the month preceding the date distribution is to
commence, and the amount of any credited cash in such Share Account, will be
distributed as provided in Section 8, provided that all cash in the Share
Account shall be distributed at the time of the first distribution of common
shares representing Credited Shares. Any dividend or distribution made with
respect to Credited Shares shall be distributed at the same time(s) as such
Credited Shares are distributed.
6. Grant Account.
     (a) Following the Grant Spin-Off, the Administrative Committee credited to
a Participant’s Grant Account one non-monetary unit equal to one Grant Share for
every one non-monetary unit equal to one share of Weatherford International,
Inc. common stock that was deemed to be credited to his account under the Plan
as of the date of the Grant Spin-Off or subsequently credited to his account
under the Plan for Compensation earned through the date of the Grant Spin-Off.
     (b) Until April 22, 2008, as of the end of the calendar month during which
GPI paid any dividend on its common stock, either in cash or property other than
its common stock, a Participant’s Grant Account was credited with an amount
equal to the cash dividend per share or the cash value per share (as
conclusively determined by the Board) of the dividend times the Grant Shares in
the Grant Account on the dividend record date. The amount so credited was
converted into the maximum whole number of Grant Shares that the amount so
credited could have purchased at the then Market Value.
7. NOV Account.
     (a) Effective April 22, 2008, the Grant Accounts were converted into NOV
Accounts. Upon the effective date of the Grant Merger, the Administrative
Committee credited to a Participant’s NOV Account non-monetary units equal to
shares of NOV Stock in an amount equal to the number of units representing Grant
Shares credited to the Participant’s Grant Account multiplied by .781546.
     (b) As of the end of the calendar month during which NOV pays any dividend
on its common stock, either in cash or property other than its common stock, a
Participant’s NOV Account shall be credited with an amount equal to the cash
dividend per share or the cash value per share (as conclusively determined by
the Board) of the dividend times the NOV Shares in the NOV Account on the
dividend record date. The amount so credited will be converted into the maximum
whole number of NOV Shares that the amount so credited could have purchased at
the then Market Value. If NOV pays any stock dividend, the NOV Account shall be
credited, as of the end of the calendar month during which the stock dividend is
paid, with a number of NOV

-8-



--------------------------------------------------------------------------------



 



Shares equal to the number of shares or fraction of a share of common stock paid
per share of common stock as a dividend times the NOV Shares in the NOV Account
on the dividend record date.
     (c) If any distribution other than a dividend is made on, or with respect
to, NOV’s common stock, or in the event of a stock split, recapitalization,
merger, consolidation or other adjustment of NOV’s common stock, an appropriate
adjustment shall be made to the number of NOV Shares in a NOV Account or to the
cash credited to the NOV Account on the same basis as would have been made had
the NOV Shares then actually been issued and outstanding on the record date. The
Board shall resolve any questions as to the appropriateness of any such
adjustment, including, but not limited to, values and exchange ratios, and its
determination shall be binding and conclusive.
     (d) All conversions into NOV Shares under Sections 7(a) through (c) shall
be made in full shares. Amounts not so converted shall be reflected as credited
cash in an NOV Account and shall be added to any additional amounts of credited
cash subsequently available for conversion; provided, however, that in the event
the NOV Account reflects only credited cash and interest thereon as provided in
Section 7(e), the cash value of such account shall not be converted into NOV
Shares.
     (e) In the event NOV’s common stock is at any time not publicly traded so
as to permit the determination of the Market Value of the NOV Shares, such value
shall be determined based on such factors and criteria as the Board shall
determine in good faith to be appropriate under the circumstances. In the event
NOV’s common stock shall have been converted into or exchanged for cash,
securities (other than NOV’s common stock) or other property by virtue of a
merger, consolidation, share exchange, reclassification or other similar
transaction, the value of such cash, securities and other property received by
the holders of NOV’s common stock per share of common stock shall be fixed as
the cash value for each NOV Share in each Participant’s NOV Account and such
cash value shall be credited in such NOV Account and thereafter remain credited
in the Participant’s NOV Account until distributed and such account shall
thereafter be credited by an amount equal to the interest that would have been
earned thereon at an annual rate equal to the published prime lending rate at
the beginning of each calendar quarter at JPMorgan Chase & Co. computed
quarterly until the cash value of such account shall be distributed as provided
in Section 8. In such event, any cash credits in the NOV Account shall not
thereafter be converted into NOV Shares.
     (f) When a distribution is to commence pursuant to Section 8, a stock
certificate(s) representing the NOV Shares in the NOV Account on the last
business day of the month preceding the date distribution is to commence, and
the amount of any credited cash in such NOV Account, will be distributed as
provided in Section 8, provided that all cash in the NOV Account shall be
distributed at the time of the first distribution of stock representing NOV
Shares.
8. Distribution.
     (a) Except in the case of the death of a Participant, distribution shall
commence as of the first day of the calendar quarter coincident with or next
following the time irrevocably

-9-



--------------------------------------------------------------------------------



 



specified by the Participant in the applicable election to defer. Such time
shall be either a specified date or the date on which the Participant incurs a
Separation From Service from the Company. If the time is a specified date
(rather than the first day of the calendar quarter coincident with or next
following the date of the Participant’s Separation From Service with the
Company), the date must be not earlier than two years after the close of the
calendar year for which the Participant’s deferral election is effective.
     (b) Except in the case of the death of the Participant, distribution(s) of
share or stock certificate(s) representing the number of shares in the Share
Account and the NOV Account shall be either in the form of a single distribution
of shares or in approximately equal quarterly installments over a period not to
exceed ten years as irrevocably selected by the Participant in the applicable
election to defer. In the event the Participant elects to receive the deferred
compensation of shares or stock through quarterly installments, the
undistributed Credited Shares and NOV Shares shall accrue dividends when paid
which will be connected to additional Credited Shares and NOV Shares in
accordance with Plan terms. Cash in the Share Account and the NOV Account
representing fractional shares shall be distributed at the time of the next
distribution of Credited Shares and NOV Shares.
     (c) If for any reason the Participant does not validly elect a time of
payment in his election to defer for a year, effective as of the last day of the
calendar year immediately preceding such year he shall be deemed to have
specified that his deferral for the year (and deemed dividends thereon) shall be
paid on the first day of the calendar quarter immediately following the date of
the Participant’s Separation From Service with the Company. If for any reason
the Participant does not validly elect a form of payment in his election to
defer for a year, effective as of the last day of the calendar year immediately
preceding such year he shall be deemed to have specified that his deferral for
the year (and deemed dividends thereon) shall be paid in the form of a single
distribution (rather than in installments).
     (d) Notwithstanding any other provision of the Plan, if the Separation From
Service of the Participant or the specified date selected by the Participant, as
applicable, does not occur before January 1, 2017, any and all amounts then
deemed credited to the Participant’s accounts under the Plan shall be
distributed to the Participant on January 1, 2017.
     (e) In the event of the Participant’s death prior to the date specified for
his distribution or after distribution to the Participant has commenced but
before full distribution has been made, the number of the then remaining shares
in the Share Account and the NOV Account shall be paid in a single distribution
to the beneficiary designated by the Participant (on a form prescribed by the
Administrative Committee.) If the Participant fails to validly designate a
beneficiary, his surviving spouse shall be the Participant’s beneficiary, and if
there is no surviving spouse or other surviving beneficiary, the estate of the
Participant shall be the Participant’s beneficiary. In either such event the
single distribution shall be made as of the first day of the calendar quarter
following the Participant’s date of death. A Participant may change the
beneficiary from time to time by filing with the Administrative Committee a new
designation of beneficiary (on a form prescribed by the Administrative
Committee). No beneficiary designation or change in beneficiary designation
shall be effective unless received by the Administrative Committee prior to the
date of the Participant’s death.

-10-



--------------------------------------------------------------------------------



 



9. Amendment and Termination.
     The Board may amend or terminate the Plan at any time; provided, however,
(i) except as set forth in Section 8(d), no amendment may be made that would
accelerate or change the date of distribution with respect to Compensation
theretofore deferred, and (ii) any termination of the Plan shall not affect the
rights of Participants or beneficiaries to payment, in accordance with
Section 8, of amounts credited to Participants’ account hereunder at the time of
such termination.
10. Miscellaneous.
     (a) The Plan does not create a trust in favor of a Participant, his
beneficiary or beneficiaries, or any other person claiming on his behalf, and
the obligation of the Company is solely a contractual obligation to make
payments due hereunder. In this regard, the balance in any account shall be
considered a liability of the Company and the Participant’s right thereto shall
be the same as any unsecured general creditor of the Company. Neither the
Participant nor any other person shall acquire any right, title, or interest in
or to any Deferred Amount outstanding under the Plan other than the actual
payment of such Deferred Amount in accordance with the terms of the Plan.
     (b) No right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to the debts, contracts, liabilities or torts of the person entitled to such
benefit.
     (c) The terms of the Plan shall be binding upon the heirs, executors,
administrators, personal representatives, successors and assigns of all parties
in interest.
     (d) The headings have been inserted for convenience only and shall not
affect the meaning or interpretation of the Plan.
     (e) Each Participant shall submit to the Administrative Committee his
current mailing address. It shall be the duty of each Participant to notify the
Administrative Committee of any change of address. In the absence of such
notice, the Administrative Committee shall be entitled for all purposes to rely
on the address of the Participant last-known by the Administrative Committee.
     (f) Any amount payable to or for the benefit of a minor, an incompetent
person or other person incapable of receipting therefor shall be deemed paid to
such person when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company and the Board with respect thereto.
     (g) Nothing in the Plan or any amendment thereto shall give a Participant,
or any beneficiary of a Participant, a right not specifically provided therein.
Nothing in the Plan or any amendment thereto shall be construed as giving a
Participant the right to be retained as a member of the Board.

-11-



--------------------------------------------------------------------------------



 



     (h) If the context requires it, words of one gender when used in the Plan
will include the other gender, and words used in the singular or plural will
include the other.
     (i) Except with respect to Grandfathered Amounts, the Plan shall be
operated in compliance with Section 409A and the provisions of the Plan, as
amended and restated, shall be construed in accordance with Section 409A. Except
with respect to Grandfathered Amounts the terms of this Agreement reflect the
manner in which the Plan has been operated in good faith compliance with
Section 409A since January 1, 2005.
     (j) The Plan will be construed, administered and governed in all respects
by the laws of the State of Texas.
11. Freezing of the Plan.
     Notwithstanding any other provisions of the Plan to the contrary, pursuant
to the authority of the Board set forth in Section 9, effective as of
December 31, 2008 no further individuals shall become Participants in the Plan,
and there shall be no further benefit accruals or deferral of Compensation under
the Plan after December 31, 2008 unless and until the Board determines
otherwise.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
this 31st day of December, 2008.

            WEATHERFORD INTERNATIONAL LTD.
      By:     /s/ Bernard J. Duroc-Danner         Title:     Chief Executive
Officer & President             

-13-